IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Detention of            No. 73223-4-1

ROBERT LOUGH,                                DIVISION ONE

                            Petitioner.      UNPUBLISHED OPINION

                                              FILED: November 7, 2016

       Becker, J. — The State's evidence was sufficient to civilly commit the

appellant as a sexually violent predator. The appellant's rights were not violated

when his sexually violent predator trial was stayed pending the resolution of

criminal proceedings against him and while he served the resulting criminal

sentence. We affirm.


                                       FACTS

       In 1986, appellant Robert Lough was convicted of first degree rape and

attempted murder of a young woman he picked up in a tavern and left to die on

the side of the road after stabbing her repeatedly through her vagina. He was

sentenced to 30 years in prison.

       On August 5, 2009, two days before Lough's scheduled release from

prison, the State filed a petition to commit him as a sexually violent predator.

The court found that probable cause existed to believe Lough is a sexually
No. 73223-4-1/2



violent predator. The court ordered him remanded to the custody of the special

commitment center.


       Lough was detained at the special commitment center pending his trial.

On May 22, 2010, while awaiting trial, Lough assaulted one of his fellow

detainees at the special commitment center. Lough was charged with assault in

the second degree in Pierce County and was transferred from the special

commitment center to county jail. The court granted the State's motion to stay

Lough's sexually violent predator proceedings pending the outcome of the

criminal case in Pierce County.

       In Pierce County, Lough pleaded guilty to assault in the third degree. He

was returned to prison. On November 9, 2011, upon motion of the State, the

court continued the stay of the sexually violent predator proceedings "until such

time Lough is released from the Department of Corrections and appears before

this court." Lough was released from prison and returned to the special

commitment center on October 17, 2013.

       On February 4, 2014, Lough moved to dismiss the sexually violent

predator petition on the ground that the delay in his trial violated his statutory and

constitutional rights to a speedy trial. The trial court denied the motion.

       After a trial in January and February 2015, the jury unanimously found that

Lough is a sexually violent predator. The court ordered him civilly committed.

Lough appeals the order of commitment.
No. 73223-4-1/3



                            STAY OF PROCEEDINGS

       Lough contends that his constitutional and statutory rights were violated

when the court stayed the sexually violent predator proceedings while the

criminal proceedings in Pierce County were pending and again while he was

serving the resulting sentence.

       Under Washington's sexually violent predator statute, the court shall,

within 45 days after the probable cause hearing, conduct a trial to determine

whether the person is a sexually violent predator. RCW 71.09.050(1). But the

trial "may be continued upon the request of either party and a showing of good

cause, or by the court on its own motion in the due administration of justice, and

when the respondent will not be substantially prejudiced." RCW 71.09.050(1).

       Because Lough is claiming his rights under RCW 71.09.050 were violated,

we will analyze the "stays" as continuances under this statute. We can affirm the

trial court on any basis supported by the record and the law. Bldq. Indus. Ass'n

of Wash .v. McCarthy, 152 Wash. App. 720, 744, 218 P.3d 196 (2009).

       An order granting a continuance of a sexually violent predator trial beyond

the statutory 45-day period is reviewed for an abuse of discretion. In re Pet, of

Marshall, 122 Wash. App. 132, 140, 90 P.3d 1081 (2001), affd, 156 Wash. 2d 150,

125P.3d 111 (2005).

      The court first stayed Lough's proceedings on August 26, 2010, pending

resolution of the criminal proceedings against him in Pierce County. At the time,

the State pointed out that Lough would have had a Fifth Amendment privilege not

to answer questions about the assault in forensic interviews if the civil proceeding
No. 73223-4-1/4



had gone forward. This could have created problems for Lough if his refusal to

answer was used as an adverse inference in the civil trial. Also, if Lough had

been convicted of second degree assault as charged, he would have faced a

sentence of life without parole, rendering the civil commitment proceedings moot.

The State also pointed out that Lough was being held at the Pierce County jail

until completion of his criminal case and that Pierce County had refused to

comply with a recent transport order. Under these circumstances, the trial court

did not abuse its discretion in finding good cause for the continuance.

       Lough was convicted of third degree assault in Pierce County and was

returned to prison. At that time, the trial court continued the stay of the sexually

violent predator proceedings until Lough completed his sentence and was

released from the Department of Corrections. This procedure is authorized by

the pertinent statutes. A criminal defendant sentenced to over one year in

custody must serve that sentence in a state prison facility. RCW 9.94A. 190(1).

On the other hand, a person facing civil commitment as a sexually violent

predator must be held at the special commitment center in the custody of the

Department of Social and Health Services pending trial. RCW 71.09.040(4).

The sexually violent predator statute provides that "a person subject to court

order under the provisions of this chapter who is thereafter convicted of a

criminal offense remains under the jurisdiction of the department and shall be

returned to the custody of the department following: (1) completion of the criminal

sentence; or (2) release from confinement in a state, federal, or local correctional

facility." RCW 71.09.112. Consistent with these statutes, Lough was properly


                                          4
No. 73223-4-1/5



returned to the department's custody after he completed his sentence and was

released from state prison.

       Lough does not point to any prejudice that resulted from either stay of

proceedings. In March 2014, Lough stated that he was not ready to proceed with

the trial and asked for a continuance. We conclude Lough's statutory right to a

prompt trial under RCW 71.09.050(1) was not violated.

       The Washington Constitution provides that "justice in all cases shall be

administered . . . without unnecessary delay." Wash. Const, art. 1, § 10. To the

extent that Lough argues this provision was violated, the stay in Lough's sexually

violent proceedings was necessary, for the reasons detailed above. See, e.g.,

King v. Olympic Pipeline Co., 104 Wash. App. 338, 362, 16 P.3d 45 (2000)

(emphasizing the word "unnecessary"), review denied, 143 Wash. 2d 1012 (2001).

Lough's constitutional rights were not violated when the court ordered that the

sexually violent predator proceedings be stayed.

                               WITNESS EXCLUSION

       The State moved in limine to exclude witnesses. Lough did not object,

and the court granted the motion. Lough then asked the court for approval to

"apprise our experts" of testimony given by Dr. Richard Packard, the State's

expert witness, "so they can comment on things he may have raised." The court

responded, "I don't think so. I don't think it is productive. At this point, I think Dr.

Packard's opinions are out there. His reports are out there. His long, long, long

deposition is out there. They can read those things. I don't think they need to be
No. 73223-4-1/6



[in] this court." Lough contends that the court's denial of his request to apprise

his experts of Dr. Packard's testimony denied him his right to present a defense.

       "At the request of a party the court may order witnesses excluded so that

they cannot hear the testimony of other witnesses." ER 615. The exclusion of

witnesses from the courtroom is a matter within the discretion of the trial court,

and any decision to exclude witnesses will not be disturbed absent a manifest

abuse of discretion. State v. Weaver, 60 Wash. 2d 87, 90, 371 P.2d 1006 (1962).

Specifically, the exemption of certain witnesses from the exclusion is a question

within the discretion of the trial court. Weaver, 60 Wash. 2d at 90.

       Given that Dr. Packard's opinions had already been made available to

Lough and his experts, Lough has not persuasively explained how the ruling

denied him his right to present a defense. Lough's expert witnesses testified at

length about Dr. Packard's opinions, including his diagnosis of Lough, his clinical

judgment and the actuarial instruments that he used. The trial court did not

abuse its discretion in denying Lough's request to apprise his experts of Dr.

Packard's testimony.

                    DIFFICULTY CONTROLLING BEHAVIOR

       A sexually violent predator is defined as "any person who has been

convicted of or charged with a crime of sexual violence and who suffers from a

mental abnormality or personality disorder which makes the person likely to

engage in predatory acts of sexual violence if not confined in a secure facility."

RCW 71.09.020(18). Lough contends the record contains insufficient evidence

to support the various components of this definition.
No. 73223-4-1/7



       As a matter of constitutional due process, a finding of dangerousness

required by a sexually violent predator statute must be linked to the existence of

a mental abnormality or personality disorder that makes it seriously difficult for

the person with the abnormality or disorder to control his behavior. Kansas v.

Crane. 534 U.S. 407, 410, 413, 122 S. Ct. 867, 151 L. Ed. 2d 856 (2002).

       To be consistent with Crane, the Washington Supreme Court holds that

the fact finder in a sexually violent predator trial must determine that the person

facing commitment has serious difficulty controlling behavior, although there

need not be a separate finding to that effect. In re Pet, of Thorell, 149 Wash. 2d
724, 731, 742, 72 P.3d 708 (2003), cert, denied, 541 U.S. 990 (2004).

       If the existence of this link is challenged on appeal, this case
       specific approach requires the reviewing court to analyze the
       evidence and determine whether sufficient evidence exists to
       establish a serious lack of control, as we do below.
              We base our conclusion on the Supreme Court's lengthy
       discussion of the impracticability of giving "lack of control" a narrow
       or technical meaning, and the Court's recognition of the need to
       proceed contextually.

Thorell, 149 Wash. 2d at 736. Lough contends the diagnoses discussed by Dr.

Packard—antisocial personality disorder, post-traumatic stress disorder, and a

substance abuse disorder—are all constitutionally insufficient to support

commitment because they do not cause a person to lose the ability to choose to

commit sexually violent acts.

       To determine the sufficiency of the evidence, the test in criminal cases is

used: "when viewed in the light most favorable to the State, there must be

sufficient evidence in the finding of mental illness to allow a rational trier of fact to

conclude the person facing commitment has serious difficulty controlling
No. 73223-4-1/8



behavior." Thorell, 149 Wash. 2d at 744-45. The evidence need not rise to the level

of demonstrating the person is completely unable to control his behavior.

Thorell, 149 Wash. 2d at 742; see also In re Pet, of Audett, 158 Wash. 2d 712, 727-28,

147 P.3d 982 (2006).

       Pr. Packard testified that Lough suffered from a personality disorder and a

mental abnormality as defined in RCW 71.09.020(18). Pr. Packard diagnosed

Lough with antisocial personality disorder with paranoid traits. He diagnosed

Lough with post-traumatic stress disorder and several substance abuse

disorders, including cannabis, alcohol, stimulant and opioid abuse.

       Pr. Packard explained how antisocial personality disorder, when

combined with the triggering that occurs with post-traumatic stress disorder and

the disinhibition that occurs with substance abuse, can result in serious difficulty

controlling sexually violent behavior:

                One of the characteristics of post-traumatic stress disorder is
       that people can get triggered and they have the reactions that result
       from that.
              One of those reactions can be an intense outpouring of
       emotion, and can be a rage directed towards the person who may
       have triggered that.
              With the substance abuse problems, that further results in
       disinhibiting his behavior. Even the controls he may have had are
       otherwise also influenced when the presence of substances are
       there.
              The role of the personality disorder is that even people who
       may have such experiences but are properly inhibited and are
       properly socialized, they will not act those out on other people.
              People with antisocial personality disorder don't have those
       barriers and inhibitions. Characterization of the disorder is the
       willingness to violate the boundaries of other people and to be
       irritable, hostile, and aggressive.
No. 73223-4-1/9



       Pr. Packard testified that sex offenders with post-traumatic stress

disorder "often report that it's uncontrolled; that the emotional response takes

them over. One of the other phenomena with post-traumatic stress disorder is

the tendency to dissociate. ... so they then are engaging in the behavior sort of

automatically, . . . and not necessarily being able to control it."

       Pr. Packard testified that the brutal crime committed by Lough in 1986 and

the assault Lough committed on another detainee in 2010 were, by Lough's own

description, consistent with uncontrollable behavior triggered by post-traumatic

stress disorder:


              If someone is stimulated, if they have associated a particular
       trigger or a set of triggers. Perhaps a person rejects them—and
       this is how Mr. Lough has talked about it—so maybe the trigger
       was when [the victim in the 1986 rape and attempted murder]
       rejected him and then that resulted in the anger and the outpouring
       of the emotion and the rage, and then that became expressed in
       the violent rape and assault of [the victim] and then the subsequent
       mutilation of [the victim] taking place in a way that was automatic as
       a result of the trigger.
               He describes himself at one point, in one of the instances
       with the person at SCC [special commitment center], that, "I was
       like on auto-pilot." That's a very common expression of people with
       post-traumatic stress disorder when they're engaging in behavior
       that they feel they have little control over. It's, "I was on auto-pilot.
       I can't explain why I did that."

       Pr. Packard also explained the connection between substance abuse and

lack of control. He testified that substance abuse results in disinhibition because

the substances affect parts of the brain that otherwise would have prevented

certain behaviors. He testified that "the effectiveness of the brain to stop it from

happening is actually decreased."
No. 73223-4-1/10



       According to Pr. Packard's testimony quoted above, these disorders

affected Lough by making it seriously difficult for him to control his behavior. The

jury was entitled to believe the testimony of the State's expert witness. In re Pet.

of Post. 145 Wash. App. 728, 757, 187 P.3d 803 (2008), affd, 170 Wash. 2d 302, 241
P.3d 1234 (2010). To the extent that Lough's expert witnesses disagreed with

Pr. Packard, this conflict was for the jury to resolve. See Thorell. 149 Wash. 2d at

756 (differences in expert testimony go to the weight of the evidence).

       Lough contends the evidence showed him to be a person who has the

ability to control his sexually violent impulses and chooses not to. Viewed in the

light most favorable to the State, the evidence was sufficient for the jury to find,

beyond a reasonable doubt, that Lough has seriously difficulty controlling his

behavior. We reject Lough's argument that the evidence shows only that he is a

person who willingly chooses to violate social norms.

                                RISK ASSESSMENT

       A sexually violent predator is defined, in relevant part, as a person who is

"likely to engage in predatory acts of sexual violence if not confined in a secure

facility." RCW 71.09.020(18) (emphasis added). Lough again challenges the

sufficiency of the evidence. He argues that the State proved only that he was

likely to engage in acts of general violence, not specifically acts of sexual

violence as the statute requires.

       Pr. Packard testified that Lough is likely to engage in predatory acts of

sexual violence if not confined in a secure facility. He came to this opinion based




                                          10
No. 73223-4-1/11



on actuarial assessments, dynamic risk factors, and a clinical assessment of

Lough.

         Regarding the actuarial assessments, the Static-99 predicted that Lough

would have a 20.5 percent chance of being reconvicted for a new sexual offense

within 5 years and 37.3 percent within 10 years. Results of the Violence Risk

Appraisal Guide-Revised (VRAG-R) showed that 76 percent of the people who

were in the same scoring bin as Lough were returned to a secure facility for a

new violent offense, including sexual offenses, within 5 years, and 90 percent

were returned within 15 years.

         In assessing the risk, Pr. Packard also considered dynamic risk factors,

which are not included in the actuarial assessments and are subject to change.

Pr. Packard testified that the dynamic risk factors present in Lough's case

include sexualized violence (in this case describing an interest or preference for

coercive sex over consenting sex), a lack of emotionally intimate relationships

with adults, lifestyle impulsiveness, poor problem solving, resistance to rules and

supervision, and negative social interactions.

         When asked directly how it can be known that Lough is likely to commit an

act of sexual violence rather than just violence, Pr. Packard explained: "I don't

see those as a mutually exclusive circumstance. I would—so his possibility of

violence is certainly there. The possibility of sexual violence is also very likely

there. It depends on the matter of what kind of stimuli, what kind of triggers may

be present, and who would be around him at the time. If a male is doing that and




                                          11
No. 73223-4-1/12



is there, it will probably be violence. If it's a female, it would more likely be

manifested as sexual violence."

        Lough argues that the actuarial assessments were insufficient to meet the

State's burden. But the State did not rely on the actuarial instruments alone. Pr.

Packard explained that no actuarial instrument is specifically designed to predict

whether a person is likely to commit future predatory acts of sexual violence over

a lifetime, so he could not rely solely on actuarial instruments. The State relied

on the testimony of Pr. Packard, who, as described above, formed his clinical

judgment based on the actuarial instruments along with consideration of the

dynamic risk factors and a clinical evaluation.

       Lough also argues that Pr. Packard's clinical judgment was insufficient.

However, experts may resort to their clinical judgment when assessing the risk

that a sexual offender will reoffend. See In re Pers. Restraint of Meirhofer, 182
Wash. 2d 632, 645-46, 343 P.3d 731 (2015); Thorell, 149 Wash. 2d at 755-56.

       Viewed in the light most favorable to the State, the evidence was sufficient

for the jury to find that Lough was likely to engage in predatory acts of sexual

violence if not confined in a secure facility as required by RCW 71.09.020(18).

                                INSUFFICIENT PIAGNOSIS

       Lough contends that the State failed to establish that he "suffered from a

medically recognized disorder which justifies commitment." "Sexually violent

predator" is defined, in relevant part, as a person "who suffers from a mental

abnormality or personality disorder which makes the person likely to engage in




                                           12
No. 73223-4-1/13



predatory acts of sexual violence if not confined in a secure facility." RCW

71.09.020(18).

       Lough argues that any one of his diagnoses, standing alone, is insufficient

to justify commitment, so the State should not be able to add them all together

and commit him on that basis. He contends that neither post-traumatic stress

disorder nor substance abuse may serve as a basis for commitment because

they are not the kind of abnormality or disorder that causes sexual violence.

       As detailed in the sections above, the State presented sufficient evidence

that Lough's diagnosed mental abnormalities and personality disorder worked

together to make him likely to engage in predatory acts of sexual violence if not

confined in a secure facility and that he had serious difficulty controlling his

behavior. He cites no authority for the proposition that an alleged sexually violent

predator must be committed based on one personality disorder or mental

abnormality alone. We agree with the State's assessment that sufficient

evidence is found in Pr. Packard's testimony that it was "the combination of

disorders and other psychological and neurological features that comprise

Lough's mental abnormality." Pr. Packard's testimony does not imply, nor do we

hold, that a recidivist sex offender may be committed as a sexual predator solely

on the basis of evidence that he has post-traumatic stress disorder or a

substance abuse disorder.


       We conclude the evidence is sufficient to prove Lough suffers from a

mental abnormality that justifies commitment.




                                          13
No. 73223-4-1/14



                           APMISSIBILITY OF VRAG-R

       Lough unsuccessfully moved in limine to exclude the VRAG-R, arguing

that its admission violated Evidence Rules 401, 403, and 702. Lough now

contends that the trial court should have excluded the use of the VRAG-R

actuarial instrument because it is inadmissible under Frve v. U.S.. 293 F. 1013

(P.C. Cir. 1923). When a party fails to raise a Frve argument below, a reviewing

court need not consider it on appeal. In re Pet, of Post, 145 Wash. App. at 755-56;

In re Pet, of Taylor. 132 Wash. App. 827, 134 P.3d 254 (2006), review denied. 159
Wash. 2d 1006 (2007). Because Lough did not raise a Frve argument below, we

decline to consider it.

       Lough also contends that the VRAG-R is inadmissible under Evidence

Rules 402 and 403. He takes issue with the fact that the VRAG-R includes all

violent offenses, not just predatory acts of sexual violence as the sexually violent

predator statute requires. For this reason, he argues, the VRAG-R is not

relevant, and even if relevant, its probative value is outweighed by the danger of

unfair prejudice or misleading the jury. This court reviews a trial court's

evidentiary rulings for abuse of discretion. State v. Stenson, 132 Wash. 2d 668,

701, 940 P.2d 1239 (1997). cert, denied. 523 U.S. 1008 (1998).

       Evidence must be relevant to be admissible. ER 402. In a sexually

violent predator civil commitment trial, evidence is relevant only if it increases or

decreases the likelihood that a fact exists that is consequential to the jury's

determination whether the respondent is a sexually violent predator. In re Pet, of

West. 171 Wash. 2d 383, 397, 256 P.3d 302 (2011). This determination includes,


                                          14
No. 73223-4-1/15



among other elements, whether the person is "likely to engage in predatory acts

of sexual violence if not confined in a secure facility." RCW 71.09.020(18).

       According to Pr. Packard's testimony, the VRAG-R measures the risk that

an offender will return to a secure facility for a new violent offense, including a

sex offense. The risk that Lough would reoffend by committing a sexually violent

offense is consequential to the jury's determination of whether Lough is likely to

engage in predatory acts of sexual violence if not confined in a secure facility. It

is therefore relevant. The fact that the VRAG-R also includes other violent

offenses that are not sex offenses does not make it irrelevant, but rather

potentially prejudicial or misleading to the jury, addressed by Evidence Rule 403.

       Relevant evidence may be excluded "if its probative value is substantially

outweighed by the danger of unfair prejudice, confusion of the issues, or

misleading the jury." ER 403. Pr. Packard explained to the jury that the VRAG-R

results measured the risk that an offender would return to a secured facility for a

new violent offense, including sex offenses. Pr. Packard explicitly explained that

the VRAG-R results were "limited, because they don't really address the question

that the statute is asking. . . . The VRAG-R is giving an estimate or an actual

count of something else, the violent, including sexual reoffending. And while

that's related, it is not the same thing as what the statute is asking for." In

addition, Lough cross-examined Pr. Packard at length about the fact that VRAG-

R includes violent offenses that are not sex offenses. In view of Pr. Packard's

thorough explanation of the limitations of the VRAG-R, Lough has not




                                          15
No. 73223-4-1/16



demonstrated that the trial court abused its discretion in determining that the

VRAG-R evidence need not be excluded under ER 403.

       In denying Lough's motion to exclude the VRAG-R, the trial court stated,

"The specific criticisms by the respondents to experts, of Pr. Packard's use of the

VRAG-R, and of the VRAG-R itself, can be assessed by the jury, just like they

assess this kind of attack on other actuarial instruments." This ruling was entirely

proper. The trial court acted within its discretion in admitting the VRAG-R.

      Affirmed.




                                                  X>Cd(4.i£

WE CONCUR:
    \




                                                   \ftZ&/(^c „0 .



                                                                                  i




                                                                                  9?
                                                                                  en




                                         16